{¶ 22} I concur with the majority's judgment in this matter but add the following observations. Crimes against the elderly are, of course, abhorrent. Nevertheless, I feel compelled to point out the obvious.
 {¶ 23} This was a purse snatching that resulted in the victim falling to the ground.
 {¶ 24} An identical crime was committed the next day in Cuyahoga County.
 {¶ 25} There is no indication that a weapon was involved.
 {¶ 26} The prosecutor stated that the offender had no prior record and recommended a sentence of three years.
 {¶ 27} The sentence imposed was seven years, just one year shy of the maximum sentence for this degree of felony.
 {¶ 28} Further, it was to run consecutively to the sentence from Cuyahoga County.
 {¶ 29} I urge that, upon reconsideration, these factors be given the appropriate weight.